Case 1:18-cr-10450-MLW Document 477 Filed 11/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Vv. Cr. No. 18-10450-MLW
ERICK LOPEZ FLORES,
HENRI SALVADOR GUTIERREZ,
ELISEO VAQUERANO CANAS,
JONATHAN TERCERO YANES,
MARLOS REYES, and
DJAVIER DUGGINS,
Defendants.

ORDER
WOLF, D.d. November 23, 2020

For the reasons stated in the hearing by videoconference on
November 23, 2020, it is hereby ORDERED that:

1. The November 17, 2020 Supplemental Report of John
Falvey, Special Counsel for defendant Henri Salvador Gutierrez,
(Dkt. No. 458) is UNSEALED.

2. As George Gormley is willing to continue to zealously
and effectively represent Salvador Gutierrez, and Salvador
Gutierrez, after being independently advised by Mr. Falvey, wants
Mr. Gormley to continue as his attorney, Mr. Gormley shall continue
as Salvador Gutierrez's Criminal Justice Act counsel. If, however,
the evolution of events causes Mr. Gormley to question his ability
to represent Salvador Gutierrez properly, or causes Salvador
Gutierrez to question Mr. Gormley's dedication to doing so, Mr.

Gormley or Salvador Gutierrez shall promptly inform the court.
Case 1:18-cr-10450-MLW Document 477 Filed 11/23/20 Page 2 of 2

2. The parties shall order the transcript of the November

23, 2020 hearing.

 
